Citation Nr: 0209860	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  98-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
chondromalacia of the right knee, currently rated 20 percent 
disabling.

2.  Entitlement to an increased rating for post-operative 
chondromalacia of the left knee, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to increased 10 percent disability ratings for 
service-connected chondromalacia with suggestion of early 
arthritis of the left and right knees.  

In an April 1999 rating decision the RO granted entitlement 
to an increased 20 percent rating for post-operative 
chondromalacia of the right knee and to an increased 
20 percent rating for chondromalacia of the left knee.

In April 2000, the Board remanded the case to the RO for 
additional development.  The Board notes that a remand 
confers, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Although the RO did not make the specific determination as to 
whether or not service connection was in effect for arthritis 
of either knee requested in the Board remand, the RO 
addressed the issue in an April 2002 supplemental statement 
of the case and, in essence, found a specific determination 
was not warranted because the medical evidence demonstrated 
no present arthritis disability.  Based upon the evidence and 
development of record, the Board finds additional action 
concerning this matter is not required.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran's service-connected post-operative 
chondromalacia of the right knee is presently manifested by 
no more than a moderate disability with slight weakness, 
instability, and discomfort only in the extremes of extension 
and flexion.

3.  The veteran's service-connected post-operative 
chondromalacia of the left knee is presently manifested by no 
more than a moderate disability with slight weakness, 
instability, and discomfort only in the extremes of extension 
and flexion.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for service-connected post-operative 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.71, 4.71a Diagnostic 
Code 5003, 5010, 5257, 5260, 5261 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for the assignment of a rating in excess of 
20 percent for service-connected post-operative 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.71, 4.71a Diagnostic 
Code 5003, 5010, 5257, 5260, 5261 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the June 1997 statement of the case and the October 1998, 
April 1999, January 2001, and April 2002 supplemental 
statements of the case adequately notified the veteran of the 
evidence necessary to substantiate the matters on appeal and 
of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matters on 
appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations in April 1997, 
February 1998, March 1999, and November 2000.  The Board 
finds that evidence sufficient for an adequate determination 
of the matters on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background.  Service medical records show the veteran 
complained of intermittent knee pain since November 1970.  It 
was noted there was no history of trauma or swelling.  A July 
1971 orthopedic clinic report noted there was buckling but no 
evidence of true locking.  It was also noted that x-rays 
revealed bilateral cystic changes which appeared to be more 
of a developmental nature rather than osteochondritis 
dissecans.  The examiner's impression was mild synovitis, 
possible meniscal tears and mild chondromalacia but no 
osteochondritis.  It was noted that bilateral arthrograms 
revealed cysts to the patellae that did not communicate with 
the patellar surfaces, intact menisci, and bilateral anterior 
recesses consistent with a diagnosis of hypermobile menisci.
A July 1975 orthopedic clinic report noted bilateral 
quadriceps atrophy, deficient vastus medialis, and mild retro 
patellar tenderness.  The diagnosis was symptomatic 
chondromalacia patellae.

In his February 1980 application for VA benefits the veteran 
requested entitlement to service connection for 
chondromalacia and "Asian arthritis" of the knees.  

VA examination in April 1980 revealed the veteran was able to 
walk on toes and heels and squat but that squatting was 
accompanied by loud crepitus and difficulty recovering from 
the crouch.  There was tenderness under the medially and 
laterally displaced patellae but no evidence of bony 
abnormality, loss of motion, joint laxity, pain on 
compression of the joint spaces, or pain along the joint 
line.  The veteran's gait with straight legs was normal but 
it was noted pain occurred when the knees were flexed even a 
minimal amount.  The diagnosis was chondromalacia patellae 
manifested by tenderness under the displaced patellae with 
pain on bent knee weight bearing.  The examiner noted 
arthritis of the knees was not shown by x-ray examination but 
that early arthritis secondary to chondromalacia patellae was 
strongly suggested.  

An April 1980 x-ray examination report noted a slight bone 
fragment at the anterior tibial tubercle of the left knee 
suggestive of old Osgood-Schlatter's disease but an otherwise 
normal examination.  The right knee was within normal limits.

In May 1980, the RO granted entitlement to service connection 
for chondromalacia, right knee, with suggestion of early 
arthritis, and chondromalacia, left knee, with suggestion of 
early arthritis.  The RO assigned 10 percent disability 
ratings for each knee.

At his April 1982 VA examination the veteran complained of 
constant knee pain, stiffness, and locking.  He stated he 
experienced extreme pain upon prolonged standing and lifting 
heavy objects.  The examiner noted there was no evidence of 
instability, loss of motion, joint swelling, redness, or 
increased warmth.  The diagnoses included chondromalacia of 
the left and right knees.  

VA orthopedic examination in April 1984 noted the veteran was 
well developed, well nourished, and that he moved easily.  
His gait was normal and he was able to walk on heels and toes 
and squat fully.  With weight bearing there was a single pop 
in the left knee at full flexion but no crepitation with 
extension against gravity or with passive manipulation of the 
patellae.  There was no evidence of fluid build up, atrophy, 
or reflex guarding of the patellae.  Range of motion was from 
0 to 135 degrees.  McMurray's testing was negative and 
ligamentous support was stable.  The examiner's impression 
was chondromalacia patellae, not found on present 
examination, and probable early arthritic changes to the 
knees.  It was noted the veteran was scheduled for x-ray 
examination of the knees.  A subsequent x-ray examination 
report noted normal knees.

A May 1984 Rating decision decreased the veteran's disability 
ratings for his service-connected chondromalacia with 
suggestion of early arthritis of the left and right knees to 
0 percent.

Private medical records dated in June 1984 noted the veteran 
sustained a twisting injury to the right knee when he jumped 
off a forklift at work.  The examiner noted there was no 
evidence of effusion, swelling, erythema, or pain with 
palpation.  The ligaments were all intact.  The diagnosis was 
mild sprain.

In October 1996, the veteran requested entitlement to 
increased ratings for his service-connected knee disorders.  
He stated he had experienced continuous problems and pain 
since the initial injury and that he had pain and locking 
which was more pronounced after prolonged standing and 
stooping.

In an October 1996 report Dr. J.L.deP., the veteran's private 
orthopedist, noted the veteran complained of knee pain and 
swelling, morning stiffness, and some occasional giving way 
sensation.  It was noted examination revealed good muscle 
tone with no evidence of atrophy.  There was minimal swelling 
and tenderness with grinding and grating under the patellae, 
right more than left.  Extension was to 5 degrees and flexion 
was to 145 degrees.  There was some excessive medial to 
lateral play to the patellae which produced quite a bit of 
discomfort.  Anxiety was obvious and upon palpation the leg 
muscle tightened up almost involuntarily.  The veteran would 
squat only to the point of bending his knees to approximately 
30 degrees.  

Anterior/posterior view x-rays revealed well maintained joint 
spaces which the examiner considered normal for the veteran's 
age.  Lateral view x-rays revealed normal bony 
mineralization, normal joint spaces, and no abnormalities.  
The left knee had a narrowing of the patella femoral joint, 
as compared to the right.  The diagnosis was longstanding 
chondromalacia, more on the left than on the right.  It was 
the examiner's opinion that the veteran had significant 
chondromalacia which had been present for more than 25 years 
and could certainly cause disabling symptoms with any kind of 
physical work.

In a November 1996 application for VA benefits the veteran 
noted he was presently unemployed and that he last worked on 
September 11, 1996.  He stated he had a high school education 
and that he had worked for 8 years as a service technician 
with a tractor and equipment company.  He reported he had 
earned $32,000 in the year prior to his claim.  

Private medical records dated in November 1996 show the 
veteran reported he was under a lot of stress and that the 
previous month he had been informed that his job as a field 
service technician had been terminated due to his failure to 
disclose information related to charges for driving under the 
influence.  It was noted the veteran had been using alcohol 
as part of his coping mechanism for depression and anxiety 
and that he reported he was not ready to return to work at 
that time.  

In his November 1996 application for entitlement to 
Department of Health and Human Services, Social Security 
Administration (SSA) disability benefits the veteran, in 
essence, stated he was unable to work because a mental 
disorder, knee disorders, and other medical problems.  

In a December 1996 statement in support of his claim the 
veteran reported, in essence, that he was unable to work 
because of knee and mental disabilities.  He stated his 
mental disorder was similar to Alzheimer's disease.

At his VA examination in April 1997 the veteran complained of 
progressive bilateral knee pain, worse with any activity, 
cold weather, and when sedentary.  He stated the knees gave 
way and locked up and that he took Motrin for pain.  The 
examiner stated the veteran was extremely anxious during the 
examination and would only squat to 30 degrees because he was 
afraid he would not be able to arise from a full squat.  
There was tenderness to palpation of the patellae femoral 
compartments.  The veteran complained of pain upon movement 
of the patellae.  Range of motion was normal with 
crepitation.  The diagnoses included bilateral chondromalacia 
patella.

Private hospital records show the veteran underwent 
arthroscopy, chondroplasty, and resection of the plica in 
September 1997.  It was noted there was Grade 1-2 
chondromalacia in the inferior 1/2 of the lateral facet of the 
patella that was shaved but that the rest of the articular 
surfaces appeared fairly normal.  

In an October 1997 statement Dr. J.L.deP. noted the veteran 
underwent arthroscopy of the right knee which revealed 
degenerative arthritis with cartilage wearing off the joint 
surfaces.  The disorder was considered to be moderate to 
severe with only a fair prognosis for full recovery to the 
point of full time employment.  For unrestricted job 
activities his prognosis was poor.  

In an undated SSA report Dr. J.L.deP. noted the veteran was 
being treated for chondromalacia and that his prognosis for 
this disorder was fair in that the symptoms may max and wane.  
It was noted the veteran exhibited signs of marked limitation 
of motion or abnormal motion status post arthroscopy but that 
he was able to sit continuously for 8 hours and could stand 
continuously for one hour and 15 minutes.  The physician also 
stated the veteran had undergone right knee arthroscopy in 
September 1997 and that it was expected he would return to 
full weight-bearing status within 2 to 4 weeks.  

The SSA determination found the veteran was disabled 
primarily due to anxiety and secondarily to panic attacks and 
that the disability began in September 1996.  SSA records 
also included an October 1997 medical consultation report in 
which an examiner described the veteran's bilateral 
chondromalacia patellae as a severe impairment.  

In December 1997, the RO granted entitlement to a temporary 
total disability rating based upon surgical or other 
treatment necessitating convalescence.  A 100 percent rating 
was assigned effective from September 19, 1997, and a 10 
percent rating was assigned effective from January 1, 1998.

A February 1998 private physical therapy evaluation noted 
diagnoses of chondromalacia of the right knee and 
degenerative joint disease.  It was noted that the veteran 
reported he had fallen 2 weeks after surgery in September 
1997 and that since then he had experienced increased pain 
and an inability to straighten the knee.  

At his VA orthopedic examination in February 1998 the veteran 
complained of recurrent right and left knee pain associated 
with morning stiffness which was aggravated by standing, 
walking, stair climbing, and squatting.  He stated he took 
oral medication for his symptoms.  The examiner noted the 
veteran walked with an antalgic right-sided limp.  There were 
healed arthroscopic portals to the anterior aspect of the 
right knee with mild effusion and an increase circumference 
of 1/2 inch.  There was limited motion to the right knee with 
extension to -10 degrees and active and passive flexion to 
115 degrees.  The cruciate and collateral ligaments were 
intact.  There was a one inch decrease to the musculature of 
the right thigh.  There was tenderness to palpation over the 
anterior surface of the right patella with subpatellar 
crepitation on flexion and extension but no tenderness over 
the medical or lateral joint lines.  Range of motion was 
satisfactory.  

Examination of the left knee revealed a normal external 
appearance with a full range of motion.  The cruciate and 
collateral ligaments were intact.  Subpatellar crepitation 
was noted upon flexion and extension but there was no 
evidence of tenderness to palpation of the medial or lateral 
joint lines or measurable atrophy to the left thigh or calf.  
Deep tendon reflexes were 1+ and symmetrical, bilaterally.  
Sensory and vascular examination was within normal limits.  
It was noted that x-ray examination of the knees did not 
reveal evidence of post traumatic osteoarthritic changes.  
The diagnosis was chondromalacia patellae.  The examiner 
noted that the operative reports had been reviewed and that 
the present diagnosis was consistent with the operative 
findings.

X-ray examination in February 1998 noted significant 
demineralization of the right knee suggestive of 
hyperemia/possible reflex sympathetic dystrophy.  The joint 
spaces were well preserved without evidence of significant 
degenerative changes.  The left knee was normal with no 
evidence of acute fracture, dislocation, or joint effusion.  

A March 1998 private physical therapy discharge report noted 
the veteran had increased knee flexion/range of motion, 
improved gait, and better quadriceps contraction.  It was 
noted there was little patellar movement with quadriceps 
contraction and the vastus medialis had palpable contraction 
but no visible pull on the patella.

In his August 1998 substantive appeal the veteran requested 
entitlement to extraschedular consideration for his service-
connected knee disorders because of unemployability.  

Private medical records from Dr. J.L.deP. dated from August 
1990 to June 1998 included diagnoses of chondromalacia.  A 
June 1998 report noted the veteran had obvious reflex 
sympathetic dystrophy.  

In an October 1998 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, the veteran 
noted he last worked on September 12, 1996.  He stated he had 
a high school education and that he had worked as a service 
technician with a tractor and equipment company from 
April 1988 to September 1996.  He reported $32,000 was the 
most he had ever earned in one year.  He stated that even 
though he had other problems he was unable to work because of 
his knee disabilities.  

In correspondence dated in December 1998 Dr. J.L.deP., in 
essence, stated the veteran had requested a statement in 
support of his claim.  It was noted the veteran had 
degenerative arthritis to the knees and that it was not felt 
he could work in any capacity on a full-time basis.  The 
disability was considered to be indefinite.

At his VA orthopedic examination in March 1999 the veteran 
reported that he had undergone operations to his left and 
right knees and that he used medication for knee pain and 
swelling.  The examiner noted the veteran's right knee flexed 
to 115 degrees without popping but that at 120 degrees there 
was popping and complaints of pain.  The right knee flexed to 
112 degrees without popping.  There was mild crepitus with 
flexion and extension of the knee and mild pain with movement 
of the patella on the femur.  There was no evidence of 
instability.  The diagnoses were chondromalacia patella of 
the right and left knees, postoperative, with sympathetic 
demineralization.  

The examiner stated that the veteran used crutches and was 
able to move about the room.  He could rise on the right knee 
but not the left.  It was noted the veteran's only problem 
with his knees was pain which could not be actually 
determined other than by his statement.  The examiner stated, 
however, that if the veteran's pain was as bad as he 
described, which was pain which awakened him at night and 
pain upon walking or standing for more than 15 minutes, it 
would be almost impossible for him to do any type of work 
consistently other than in a seated position.  

A March 1999 private neurology evaluation noted the veteran 
had undergone right knee surgery in 1997 and orthoscopy, 
chondroplasty, and plica section to the left knee in November 
1998.  It was noted the veteran reported he experienced 
significant pain, worse since the operation, that he could 
not bear weight on his knees, that they popped, cracked, and 
hurt all the time, that they stiffened up at times, and that 
occasionally his right knee popped then sprang out.  The 
examiner noted a bone scan revealed only minimal increased 
activity on the right side probably related to the recent 
orthoscopy.  

Physical examination of the legs revealed no evidence of 
trophic skin changes, cutaneous hypersensitivity, loss of 
muscle mass, or change in sweating patterns.  Range of motion 
was slightly limited with problems reported with full 
extension.  There was 5/5 strength with normal tone and bulk 
except for minimal antalgic weakness of the quadriceps, left 
greater than right, secondary to pain.  Sensory examination 
was intact to light touch, pinprick, vibration, 
proprioception, and temperature.  Reflexes were 2+ at the 
knees and plantar reflexes were down going.  The veteran's 
gait was antalgic and he could not tandem or heel and toe 
walk because of complaints of pain.  The diagnosis was 
significant bilateral knee pain with no clinical evidence to 
suggest reflex sympathetic dystrophy.  It was noted the 
veteran may have a small fiber peripheral neuropathy but that 
this was not felt to be contributing to his complaints of 
knee pain.  

In an April 1999 statement the veteran stated, in essence, 
that his service-connected knee disabilities were so severe 
that he would be unemployable without consideration of his 
other disabilities.  He stated that he had arthritis, that 
there was no cartilage in his right knee, and that the 
cartilage in his left knee was broken up and useless.  He 
claimed he was unable to work because he was unable to stand.  

VA outpatient treatment records dated in August 2000 noted 
range of motion of the knees from 0 to 130 degrees.  There 
was no evidence of effusion or ligamentous instability.  
McMurray's signs were negative.  Neurovascular examination 
was normal.  There was slight right medial joint line 
tenderness and positive left medical joint line tenderness 
but no evidence of any lateral joint line tenderness.  X-ray 
examination was normal with no evidence of erosive changes or 
significant degenerative joint disease.  The diagnosis was 
chronic knee pain with a history of bilateral chondromalacia, 
status post bilateral knee arthroscopy.  

In an August 2000 statement the veteran claimed his recent VA 
examination had been deficient and noted the examiner had not 
been given access to his claim file.

VA orthopedic examination in November 2000 noted the 
veteran's claims file was available and had been reviewed.  
The examiner noted the veteran's primary complaint was knee 
pain exaggerated by weight bearing.  The symptoms were 
reported as nearly identical in each knee but worse left than 
right.  The veteran complained of daily stiffness, which 
improved upon walking about his home, instability, and an 
uncomfortable popping sensation at the extremes of knee 
flexion.  He denied swelling, inflammation, heat, redness, 
locking, or flare up of symptoms.  He stated he had been 
using knee braces for 2 years because he believed they helped 
him avoid falls but that the braces had not been prescribed 
by a medical care provider.  

The examiner noted the veteran used a cane in his left hand 
taking short steps with a slight limp favoring the right 
knee.  The lower extremities were symmetrical and the calves 
and quadriceps appeared to be well muscled.  Examination of 
the left knee from a seated position revealed a normal 
appearance without deformity.  There was no tenderness on 
gentle palpation and although the veteran complained of pain 
on deep pressure over the patella it did not appear to be 
acutely tender to the examiner.  It was noted the veteran 
complained of slight tenderness medially and laterally but 
that he did not withdraw upon vigorous palpation.  Range of 
motion studies revealed extension to -5 degrees which was not 
forced due to complaints of pain.  Flexion was to 140 degrees 
with some discomfort to the patella at that point.  At the 
extreme of extension there was evidence of some spasm to the 
thigh and posterior knee muscles.  There was an estimated 1+ 
medial lateral shift on testing.  Anterior and posterior 
drawer signs were negative.  In the supine position range of 
motion was from 0 to 140 degrees with a popping sensation 
felt and heard near the patella.  The findings on standing 
were noted to be similar, except performing 1/3 of a knee 
bend was uncomfortable and some crepitation was felt.

Examination of the right knee revealed good alignment with no 
evidence of tenderness on pressure of the patella against the 
kneecap.  Vigorous medial and lateral palpation was painless.  
There was scant crepitation through a portion of the range of 
motion testing.  Range of motion in the supine position was 
from 0 to 140 degrees with popping noise and complaints of 
discomfort in the final few degrees of flexion.  From the 
standing position the veteran had some degree of crepitation 
on deep knee bend to 1/3 of usual and the maneuver was 
stopped because the veteran complained of discomfort.  It was 
noted, however, that the veteran was strong enough to raise 
himself back to full standing and stand on tiptoes with no 
significant ascertainable evidence of weakness.  

The examiner stated the findings demonstrated only slight 
weakness and instability with full motion and discomfort only 
in the extremes of extension and flexion.  There was minimal 
instability and an absence of symptom flare ups or 
incoordination.  It was noted that x-ray examination did not 
show significant degeneration to the extent of arthritis.  
The diagnosis was chondromalacia of the left and right knee.  
The examiner commented that as to employment the veteran 
could stand without support but that weight bearing, lifting, 
or stairs would be problematic because of the veteran's 
history of pain.  He stated the only employment the veteran 
would be able to tolerate with consideration of his knee 
disorders would be entirely sedentary work.  

In February 2001, the veteran submitted a copy of a December 
1998 private medical report he claimed was a corrected copy 
of an estimated functional abilities form completed by Dr. 
J.L.deP.  He claimed a report dated November 4, 1998, had 
been prepared by his office staff and was incorrect.  The 
December 1998 report noted, in essence, that the veteran was 
only able to occasionally lift/carry up to 10 pounds, and 
that he could never bend, kneel, crawl, or climb stairs.  It 
was noted that in an 8 hour workday the veteran could only 
perform sedentary activity for 2 hours and light activity for 
one hour.  

The veteran also submitted copies which he stated were x-rays 
made by Dr. J.L.deP. demonstrating he had no cartilage in his 
right knee.  He stated he had no muscle control in his left 
knee and that the whole leg had deteriorated.  He claimed the 
evidence demonstrated his disabilities were severe and that 
service medical evidence revealed arthritis to the knees.  

Legal Criteria.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

The Rating Schedule provides compensable ratings for 
impairment of the knee when there is evidence of slight 
(10 percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001). 

The Rating Schedule also provides that traumatic arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2001).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected; however, limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

Compensable ratings are provided for limitation of extension 
of the leg when extension is limited to 10 degrees (10 
percent), 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent) or 45 degrees (50 percent).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  Limitation 
of leg flexion is compensable when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), 15 degrees (30 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001).  Normal knee flexion and extension is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

The Court has held that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA 
regulations, however, require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40 (2001); see also 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

VA's General Counsel has held that separate ratings may be 
awarded when a claimant is rated under the provisions of 
Diagnostic Code 5257 and there is evidence of arthritis.  See 
VAOPGCPREC 23-97.  It is noted, however, that an additional 
present disability must be demonstrated for a separate rating 
which at least meets the criteria for a zero percent rating 
under the provisions of 38 C.F.R. § 4.71a, Codes 5260 and 
5261.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

Analysis.  In this case, as a preliminary matter, the Board 
notes that the veteran's service-connected knee disabilities 
are presently rated by analogy under the criteria for other 
knee impairment, 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
The Board finds, based upon a review of all the evidence, 
that the veteran's service-connected knee disorders are 
properly evaluated by this criteria.  See 38 C.F.R. § 4.20 
(2001).  

Based upon the evidence of record, the Board finds the 
November 2000 VA examination report is persuasive evidence 
that the veteran's service-connected post-operative 
chondromalacia of the right and left knees are presently 
manifested by no more than a moderate disability.  The 
examiner noted the veteran's claims file had been revealed 
and that objective examination findings revealed only slight 
weakness and instability with full range of motion and 
discomfort only in the extremes of extension and flexion.  
The Board notes these findings are also consistent with the 
other objective medical findings of record.  

The Board finds, however, that the October 1997 and December 
1998 opinions of Dr. J.L.deP. and the October 1997 opinion of 
the SSA medical consultant, which are indicative of more 
severe knee disabilities, are not supported by the objective 
medical evidence of record.  Therefore, the Board must 
conclude that these opinions warrant less evidentiary weight 
and are not probative of the veteran's claim.  

The Board further finds the persuasive medical evidence of 
record, including consideration of pain and dysfunction, does 
not demonstration right or left leg flexion limited to 
15 degrees or extension limited to 20 degrees to warrant 
consideration of a separate or higher alternative rating 
under the criteria for limitation of leg motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2001).  

The Board also notes that persuasive medical evidence has 
found that arthritis of the veteran's knees has not been show 
by x-ray examination.  The x-ray examination reports of 
record are negative for a diagnosis of arthritis and the 
November 2000 VA examiner specifically noted that x-ray 
examinations did not reveal significant degenerative joint 
disease as to warrant a diagnosis of arthritis.  The Board 
finds the opinions of Dr. J.L.deP. that the veteran has 
degenerative arthritis to the knees warrant less evidentiary 
weight because they are inconsistent the x-ray examination 
findings, as well as, the other private and VA medical 
evidence of record.  As the Rating Schedule requires 
arthritis be demonstrated by x-ray examination, the Board 
must conclude that entitlement to a separate rating for 
arthritis is not warranted in this case.  See VAOPGCPREC 23-
97; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Although the veteran has reported that his knee locked up 
occasionally, the objective medical evidence of record does 
not demonstrate his disability results in frequent episodes 
of locking, pain, and joint effusion as to warrant 
consideration of a separate rating under these alternative 
criteria.  The Rating Schedule provides a maximum 20 percent 
disability rating for semilunar dislocated cartilage with 
frequent episodes of "locking," pain, and joint effusion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2001). 

In addition, the Board finds there is no persuasive evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related solely to these service-connected 
disorders, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  While the 
veteran and Dr. J.L.deP. have stated, in essence, that the 
veteran's service-connected knee disabilities have resulted 
in a marked interference with employment, objective medical 
evidence and persuasive medical opinions demonstrate no 
unusual or exceptional circumstances related to these 
disorders.  It was the opinion of the March 1999 and November 
2000 VA examiners that even considering the veteran's 
subjective complaints of pain he was not precluded from 
sedentary employment.  There is no evidence of frequent 
periods of hospitalization related to these disorder.  
Therefore, the Board finds referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, was not required.  See 
Bagwell , 9 Vet. App. 337.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher ratings. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to a rating in excess of 20 percent for post-
operative chondromalacia of the right knee is denied.

Entitlement to a rating in excess of 20 percent for post-
operative chondromalacia of the left knee is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



